Case 8:21-cv-00469-WFJ-TGW Document 37 Filed 04/13/21 Page 1 of 8 PageID 3395




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 KENNETH B. KAYE, JR., and
 KRISTINE M. KAYE,

       Plaintiffs,
 v.                                              CASE NO. 8:21-cv-469-WFJ-TGW
                                           (former Sixth Judicial Circuit Court Case,
                                           Pinellas County, Florida, No. 20-2097-CI)

 THE BANK OF NEW YORK MELLON
 f/k/a THE BANK OF NEW YORK, as
 Trustee for the Certificate holders of
 CWALT, Inc., Alternative Loan Trust
 2007-OH3, Mortgage Pass-Through
 Certificates, Series 2007-OH3,

      Defendant.
 __________________________________/

                            MEMORANDUM ORDER

       Under consideration are the motions at docket entries 9 (Bank of New York

 Mellon’s motion to vacate default), 21 (Plaintiffs’ motion to stay) and 35

 (Plaintiffs’ motion to strike affidavit). This memorandum opinion discusses the

 issues raised in these filings, and the Court had an extensive discussion with the

 parties at the hearing held April 12, 2021. The Court quashes service and vacates
Case 8:21-cv-00469-WFJ-TGW Document 37 Filed 04/13/21 Page 2 of 8 PageID 3396




 the prior clerk’s default and the court’s default judgment because the service was

 faulty. 1

        Plaintiffs engaged in improper service, involving sharp practices. These

 parties were litigating a foreclosure of a large piece of non-homestead property in

 Pinellas County Circuit Court, Case No. 12-004470-CI. The Defendant Bank of

 New York Mellon was represented by one law firm and was the only named

 plaintiff on that case. The Kayes were the only named defendants with the same

 counsel, Mr. Segal, they have here.

        During the pendency of the underlying foreclosure, the Kayes’ counsel Mr.

 Segal filed this instant lawsuit in the same Pinellas County courthouse. This

 second filing was under a new case number as a separate case. This second, instant

 lawsuit was removed by Defendant once they later discovered it. The instant

 lawsuit concerns the same parcel of land that was the subject of the foreclosure in

 12-004470-CI. It was the same property, the same parties, and was a related cause

 of action in the same courthouse. But the Kayes’ lawyer did not inform the bank’s

 lawyer representing the bank in 12-004470-CI. Instead, Mr. Segal served the

 instant suit upon a registered agent for the bank’s closed predecessor, the Bank of



 1
   A similar result, transferred here after a ruling from the Southern District of Florida, may be
 found at Gossamer Wing, LLC v. Bank of New York Mellon, No. 8:21-cv-624-WFJ-AEP. See
 also Bonafide Properties, LLC. v. Bank of New York Mellon, No. 5:21-cv-54-TKW-MFJ, 2021
 WL 1186332 (N.D. Fla. Mar. 29, 2021) (criticizing the tactics as gamesmanship or “stink of
 fraud”). Defendant has cited a series of similar cases from this counsel. Doc. 24 at 5–6.
                                                  2
Case 8:21-cv-00469-WFJ-TGW Document 37 Filed 04/13/21 Page 3 of 8 PageID 3397




 New York, Inc. The Kayes never served a registered agent for the defendant Bank

 of New York Mellon or served the Bank of New York Mellon in any other manner.

        Immediately after service upon this asserted registered agent, the agent

 wrote Mr. Segal as the Kayes’ lawyer. The agent (CT Corporation, a registered

 agent for the predecessor and now-closed Bank of New York, Inc.)2 informed the

 Kayes’ lawyer that it was not a registered agent for the Defendant Bank of New

York Mellon, and it did not accept service and could not forward process to Bank

of New York Mellon. Doc. 1-2 at 76, 108, 186. But the Kayes’ counsel then

moved for a clerk’s default on the first day it was eligible. Counsel claimed

 “personal service” upon the Bank of New York Mellon, without informing the

 state circuit clerk of court or the court that the “personal service” he claimed was

disclaimed and denied by the supposed agent, and which agent stated it was unable

to forward the papers to the named Defendant, the Bank of New York Mellon.

Doc. 1-2 at 76, 108, 186.

        Based upon Mr. Segal’s representations, and unaware that the purported

registered agent denied agency, the clerk dutifully entered a clerk’s default against

Bank of New York Mellon the next day for failure to respond. Id. at 77–78. Four



 2
   Bank of New York Mellon is the sole litigant in this case and was the sole litigant in the
 underlying foreclosure. Bank of New York, Inc. is a predecessor. The former adopted the tax
 identification number of the latter upon the combination which happened at some point around
 2008 (Doc. 10 at 4; Doc. 9 at Ex. J). It appears the Bank of New York, Inc. is closed, no longer
 operating. Doc. 9, Ex. J. This bank is still filing Florida updates at sunbiz.org.
                                                 3
Case 8:21-cv-00469-WFJ-TGW Document 37 Filed 04/13/21 Page 4 of 8 PageID 3398




 days later on May 26, 2020, the Kayes moved for summary judgment. Their

 lawyer dropped their monetary damages claims which permitted a hearing to be

 avoided. The non-monetary claim sought declaratory judgment relief likely worth

 in excess of $1 million. The declaratory judgment sought to extinguish the debt

 and declare the subject property free and clear. At this time, the proper defendant

 was still unserved.

       The Kayes’ lawyer Mr. Segal obtained from the state circuit court a default

 final judgment two weeks after filing the summary judgment motion. No hearing

 happened. At no time did their lawyer inform anyone (not the judge, the clerk, nor

 opposing counsel in the underlying, related foreclosure) that he was seeking full

 relief while the registered agent for a predecessor company denied service and

 declined to forward the papers to the Defendant Bank of New York Mellon.

       The state circuit judge was informed by Mr. Segal’s letter that a hearing was

 unnecessary as no monetary relief was requested and the Defendant Bank of New

 York Mellon had defaulted after personal service. Doc. 1-2 at 82. The judge

 entered the Final Judgment After Default provided by Mr. Segal. Dkt. 1-2 at 85–

 88. The default judgment cleared title for the Kayes on property worth over $1

 million, and discharged the note, mortgage, and lis pendens. The default final

 judgment drafted by Mr. Segal stated that the bank stole the property. Doc. 1-2 at

 87–88. The day after the default final judgment, the Kayes quitclaim-deeded the

                                          4
Case 8:21-cv-00469-WFJ-TGW Document 37 Filed 04/13/21 Page 5 of 8 PageID 3399




 property to an apparently related FUGH, LLC, whose address appears to be a UPS

 store, and whose registered agent is Mr. Segal. The only manager of FUGH, LLC

 is FUBAR Assets, LLC. And the only manager listed for FUBAR is FUGH. Both

 share the same maildrop address and the same registered agent, Mr. Segal at his

 law office.3

        After Bank of New York Mellon discovered this lawsuit, it filed a motion to

 vacate the judgment and removed the case here. After the motion to vacate was

 filed, FUGH LLC (via a land trust created the day after the default judgment)

 transferred the land to a third party via warranty deed for $1 million.4 This transfer

 occurred about 60 days prior to the April 12, 2021 hearing on vacatur.

        The Court is guided at the outset by the fact that defaults are generally

 disfavored. Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1316

 (11th Cir. 2002). The clerk’s default and court’s final default judgment fail, first,

 under the doctrine of Jacaranda, LLC v. Green Tree Servicing, LLC., 203 So. 3d

 964, 966 (Fla. 2d DCA 2016). The Kayes and their lawyer Mr. Segal were

 litigating for several years with the same bank over the same land, in the same

 courthouse, with a similar cause of action in No. 12-004470-CI (Sixth Judicial


 3
   These State of Florida records are found at sunbiz.org.
 4
   The Pinellas County Property Appraiser estimates the “just value” of the parcel at $1.347
 million. See pcpao.org, last consulted 4/12/2021. The land transfers can be seen at the websites
 for the Pinellas County Property Appraiser and the Pinellas County Clerk. Id.;
 officialrecords.mypinellasclerk.org. The warranty deed is at Book 1382 Page 1075.
                                                 5
Case 8:21-cv-00469-WFJ-TGW Document 37 Filed 04/13/21 Page 6 of 8 PageID 3400




 Circuit – Pinellas). They were not at liberty to steal a march or sneak in a clerk’s

 default at the same time in a new, related case they informed no one about. Under

 Florida law:

       [A] trial court should vacate an ex parte default when the plaintiff
       seeking default had actual knowledge that the defendant was
       represented by counsel and intended to defend the lawsuit, but failed to
       contact the defendant’s counsel prior to seeking default. [citing cases]
       A plaintiff has actual knowledge of a defendant’s intention to defend a
       lawsuit and actual knowledge that the defendant is represented by
       counsel where the two parties simultaneously participate in another
       lawsuit which involves the same dispute and where plaintiff knew that
       the defendant is represented by counsel in that other lawsuit.

Jacaranda, 203 So. 3d at 966 (internal quotation marks omitted).

       Failure to alert fellow counsel before moving for a clerk’s default in this

 related suit with the same parties requires the default to be vacated. This sharp

 practice is rendered more acute when the claimed registered agent expressly and

 promptly denies the agency and refuses to forward the papers.

       Second, the Kayes’ lawyer owes a heightened duty of candor to the clerk

 and court before seeking a default for “failure to respond after personal service.”

 No doubt the state judge would have wanted to know that this “personal service”

 was denied and disclaimed by the alleged agent served and no one had informed

 the actual defendant. Had Mr. Segal filed his letter from CT Corporation with the

 clerk, no clerk’s default would have issued. None of this was explained to the




                                           6
Case 8:21-cv-00469-WFJ-TGW Document 37 Filed 04/13/21 Page 7 of 8 PageID 3401




 judge or the clerk, and the omission was facilitated by trimming the case to achieve

 summary judgment without a hearing.

        Third, the Court concludes that service upon CT Corporation, a registered

 agent for a closed predecessor, never an agent of this defendant in this case, was

 faulty. The agent denied the agency and rejected service. The public records show

 that CT Corporation was not a registered agent for this defendant. That CT was an

 agent for a prior, distinct entity did not equate to service upon this defendant. Mr.

 Segal was immediately aware of this issue by CT’s letter. The statutes governing

 service are to be strictly construed. Dade Erection Serv., Inc. v. Sims Crane Serv.,

 Inc., 379 So. 2d 423, 426 (Fla. 2d DCA 1980)5. Good cause exists to set aside the

 default based upon this improper service. Fed. R. Civ. P. 55(c) & 60(b); see

 generally 28 U.S.C. §1450. The defendant bank has never been served with

 process as required by Fed. R. Civ. P. 4. It never had notice and an opportunity to

 appear and be heard on the merits, which renders the judgment void as violative of

 due process.




 5
   The Court denies the Kayes’ motion to stay and take discovery on the issues, given that service
 requirements must be strictly construed. The Kayes seek to defend a windfall based upon
 questionable service of process which faults are clear from this record. The Kayes have failed to
 show a colorable compliance with the Florida rules of service. See generally Kelly v. Fla., 233
 F.R.D. 632, 634 (S.D. Fla. 2005), aff’d, 233 F. App’x 883 (11th Cir. 2007). They will not be
 prejudiced by being required to prove the merits of their case, if merits there be.
                                                 7
Case 8:21-cv-00469-WFJ-TGW Document 37 Filed 04/13/21 Page 8 of 8 PageID 3402




       Although entirely unnecessary on these facts, this record also establishes that

 the bank could, if necessary, establish excusable neglect and meritorious defenses.

 This is clear from the record and need not be restated here given the plainly

 disingenuous and faulty service. See generally Doc. 9 at 17–23 (citing meritorious

 defenses).

       Accordingly, the Court vacates the prior judgment and quashes service.

       DONE AND ORDERED at Tampa, Florida, on April 13, 2021.




 COPIES FURNISHED TO:
 Counsel of record




                                          8
